


 

Exhibit 10(q)(q)

 

 

HEWLETT-PACKARD COMPANY

 

SERVICE ANNIVERSARY STOCK PLAN

 

 

The following constitutes the provisions of the Service Anniversary Stock Plan
(“Plan”) of Hewlett-Packard Company (“Employer” or “Company”):

 

1.                                       PURPOSE.  The Plan is designed to
recognize the Company’s appreciation for long service to the Company by its
employees.

 

2.                                       APPLICABILITY TO PARTICIPATING
SUBSIDIARIES.  A participating subsidiary is any subsidiary or affiliated
corporation of Hewlett-Packard Company which shall be authorized to participate
under the Plan by the Board of Directors of Hewlett-Packard Company.  In the
event and so long as a subsidiary corporation of Hewlett-Packard Company is a
participating subsidiary, the term “employees” as used in the Plan shall be
deemed to include the employees of such subsidiary and the term “employer” shall
be deemed to mean such subsidiary as to its participating employees.

 

3.                                       ELIGIBILITY.  All full-time and regular
part-time (20 hours or more per week on a regular schedule) employees who have
completed increments of ten years of continued service to the Employer are
eligible; provided, however, that David Packard of Hewlett-Packard Company shall
not be eligible to participate.

 

4.                                       STOCK AWARD.  After the completion of
ten, twenty, thirty, forty, or fifty years of eligible service, an employee will
be eligible to receive a stock award consisting of ten shares of Hewlett-Packard
Company common stock.  Awards will be made in December each year, unless altered
by the Board of Directors, with awards made to individuals who have attained the
requisite service milestone or will attain such service milestone by April 30th
of the following year.

 

5.                                       CASH AWARDS IN LIEU OF STOCK.  For
subsidiary corporations in countries where a stock award is illegal or
impractical, a cash award equivalent to the fair market value of ten shares of
stock may be paid in lieu of the stock award as determined to be appropriate by
the Board of Directors.

 

6.                                       TERMINATION OF EMPLOYMENT PRIOR TO
STOCK AWARD.  Any otherwise eligible employee who terminates prior to the last
work day of October will not receive any award.  An employee whose termination
date is the last available work date of October or after, but prior to the date
of the December awards, will receive the award provided that eligibility was
established prior to actual termination.

 

7.                                       DECEASED EMPLOYEES.  The beneficiary of
a deceased employee will receive any stock service award scheduled for December
provided that service eligibility was established prior to the employee’s death,
and provided further that the employee was on active pay status on the last work
day of October.

 

 

--------------------------------------------------------------------------------


 

8.                                       ADMINISTRATION OF THE PLAN.  Delegation
of Authority for the Day-to-Day Administration of the Plan.  Except to the
extent prohibited by applicable law or applicable rules of a stock exchange, the
Board or any of its committees as shall be administering the Plan may delegate
to one or more individuals the day-to-day administration of the Plan and any of
the functions assigned to it in this Plan. The delegation may be revoked at any
time.

 

9.                                       MODIFICATION AND TERMINATION. 
Hewlett-Packard Company reserves the sole and exclusive right, either as to its
employees and subsidiaries and affiliates, to terminate this Plan at any time in
its entirety or to modify the Plan from time to time by resolution of its Board
of Directors.

 

10.                                 APPLICABLE LAW.  The interpretation,
performance and enforcement of this Plan shall be governed by the laws of the
State of California.

 

 

11/20/87

 

Adopted by the Board

2/23/88

 

Approved by the Shareholders

7/31/89

 

200,000 shares reserved and available

10/11/89

 

800,000 shares registered on S-8

02/25/92

 

500,000 shares reserved and approved by Shareholders

4/17/95

 

Two for one stock split

7/16/96

 

Two for one stock split

10/27/00

 

Two for one stock split in the form of a stock dividend

11/21/02

 

Section 8 amended and plan restated by HR & Compensation Committee

 

 

--------------------------------------------------------------------------------

